﻿

Exhibit 10.1

﻿

RESIGNATION AGREEMENT AND GENERAL RELEASE

THIS AGREEMENT is entered into as of this 19th day of June, 2020, by and between
John W. Helmsdoerfer, for and on behalf of himself and his successors, heirs,
family and assigns (“Helmsdoerfer”), Central Federal Corporation, a Delaware
corporation (“Central Federal”), and CFBank, a federally chartered savings
association (“CFBank”);

WHEREAS, the purpose of this Agreement is to set forth certain understandings
which have been reached between Helmsdoerfer, Central Federal, and CFBank;

WHEREAS, Helmsdoerfer has been an employee of CFBank and Central Federal; and

WHEREAS, Helmsdoerfer, Central Federal, and CFBank desire to end the employment
relationship between them with a minimum of hardship to Helmsdoerfer and
disruption to Central Federal and CFBank.

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

1.Helmsdoerfer shall voluntarily resign his employment with CFBank and Central
Federal effective at the close of business on July 8, 2020 (the “Resignation
Date”).  Helmsdoerfer’s resignation as an employee of CFBank and Central Federal
will also constitute his resignation as an officer of both CFBank and Central
Federal.

2.CFBank will pay to Helmsdoerfer the gross sum of $148,020.00, which sum
represents the total base salary Helmsdoerfer would have received for the period
of July 1, 2020 through December 31, 2020, and the estimated value of 1,000
shares of CF Bank stock based on the closing value on June 17, 2020, the
business day prior to the date on which this agreement was presented on June 18,
2020.  The payment shall be made as a lump sum, less all applicable payroll
deductions, including deductions for federal, state, local and Social Security
taxes, as well as any



 

 

--------------------------------------------------------------------------------

 

withholding required by the benefits provided to Helmsdoerfer pursuant to
Paragraph 3 of this Agreement.  The payment shall be made within 14 days of the
Effective Date of this Agreement.  Except as expressly provided herein,
Helmsdoerfer will not be entitled to receive any other benefits from CFBank or
Central Federal following the Resignation Date.

3.Effective as of the Resignation Date, (a) the entire unvested portion of any
Restricted Stock previously awarded to Helmsdoerfer under the Central Federal
Corporation 2009 Equity Compensation Plan, as amended, and/or the Central
Federal Corporation 2019 Equity Incentive Plan (collectively, the “Equity
Plans”) shall immediately vest and (b) the entire unvested portion of any
Incentive Stock Options previously awarded to Helmsdoerfer under the Equity
Plans shall immediately vest, and all such Incentive Stock Options shall be
exercisable in accordance with the terms of the Equity Plans and the applicable
option award agreement(s); provided, however, that notwithstanding the terms of
the Equity Plans or any option award agreement to the contrary, all such
Incentive Stock Options shall remain exercisable until the expiration of the
applicable option term(s).  In accordance with the Equity Plans and applicable
law,  any Incentive Stock Options that are exercised by Helmsdoerfer after three
months following the Resignation Date will be treated as nonqualified stock
options at the time of exercise.    Central Federal, by and through the
Compensation Committee of the Board of Directors of Central Federal, has
authorized and approved the vesting of the Incentive Stock Option and the
Restricted Stock as provided in this Paragraph 3 and the waiver of any and all
forfeitures of the Incentive Stock Options and the Restricted Stock that would
otherwise apply under the terms of the Equity Plans and the award agreements
applicable thereto.

4.Helmsdoerfer will be entitled to receive an incentive payment, in an amount
recommended by the CEO and approved by the Board Compensation Committee,
pursuant to the terms of the Central Federal Corporation Incentive Compensation
Plan.  Said incentive payment shall



 

 

--------------------------------------------------------------------------------

 

be paid to Helmsdoerfer on or before March 1, 2021, based on the achievement of
Company performance objectives established by the Board Compensation Committee
for the year ending December 31, 2020.   Helmsdoerfer shall be eligible to
receive no more than 50% of what he would have received had he remained employed
through the end of 2020, and in no case shall the payment to Helmsdoerfer be
more than $100,000.00.

5.Helmsdoerfer agrees to perform the obligations of his current position through
the Resignation Date and to cooperate with and provide reasonable assistance to
CFBank and/or Central Federal to help transition his current job
responsibilities to designated CFBank and/or Central Federal employees, both
during the remainder of his employment and thereafter.

6. Immediately upon the Resignation Date, Helmsdoerfer shall return to CFBank
and/or Central Federal any and all property of CFBank and/or Central Federal in
his possession including, but not limited to, keys, equipment, all documents and
computer files.  Helmsdoerfer agrees that he shall not take, copy, use or reveal
to any person in any form or manner, any documents, computer files or
information which CFBank and/or Central Federal deems confidential or
proprietary, including, but not limited to, financial information, business and
strategic plans, and other confidential materials or information.

7.Helmsdoerfer hereby releases and forever discharges CFBank, its operating
companies or entities, subsidiary companies or entities, its parent companies or
entities (including but not limited to Central Federal, its affiliated companies
or entities, their shareholders, officers, directors, trustees, employees,
associates, agents, benefit plans, successors and assigns (the “Released
Parties”) from any and all claims, demands or rights of action which exist as of
the date this Agreement is executed, whether contractual, common law or
statutory, whether known or unknown, including but not limited to claims which
may in any way relate to Helmsdoerfer’s employment and



 

 

--------------------------------------------------------------------------------

 

association with CFBank and Central Federal or the termination of that
employment and association, including, but not limited to claims arising under
the Age Discrimination in Employment Act.

8.Helmsdoerfer shall not voluntarily make any oral or written statements or
reveal any information to any person, company, or agency which may be construed
to be negative, disparaging or damaging to the reputation or business of any of
the Released Parties, or which would interfere in any way with CFBank’s or
Central Federal’s business relations with the general public.

9.Helmsdoerfer acknowledges that he has been advised by this writing to consult
with an attorney and has had the opportunity to take at least 21 days in which
to review and consider this Agreement and to consult with legal counsel with
respect thereto.  Helmsdoerfer further acknowledges that he has entered into
this Agreement voluntarily and of his own free will.  Helmsdoerfer acknowledges
his right to revoke this Agreement within seven days following the execution
hereof by giving written notice thereof to CFBank.  In the event of such
revocation, this Agreement shall become null and void and no party hereto shall
have any rights or obligations hereunder.  If Helmsdoerfer does not revoke this
Agreement, this Agreement will become effective on the 8th day following the
date on which he was given a copy of the Agreement to review and consider (the
“Effective Date”).

10.This Agreement shall not be construed in any manner as an admission by CFBank
that it has violated any law, policy or procedure or acted wrongfully with
respect to Helmsdoerfer or any other person, or that Helmsdoerfer has any rights
whatsoever against CFBank or Central Federal. Helmsdoerfer acknowledges that
CFBank and Central Federal specifically disclaim any liability to Helmsdoerfer
arising from his employment relationship with CFBank and Central Federal or the
termination of that relationship.





 

 

--------------------------------------------------------------------------------

 

11. The April 22, 2019 Employment Agreement among the parties hereto is hereby
terminated and rendered null and void on the Effective Date, except that Section
6 of said Employment Agreement shall remain in full force and effect in
accordance with its terms.

12. This Agreement shall be construed under the laws of the State of Ohio.

13. If any amount otherwise payable to Helmsdoerfer pursuant to this Agreement
is prohibited or limited by any statute, regulation, order or similar limitation
in effect at the time the payments would otherwise be paid, including, without
limitation, the requirements of 12 U.S.C. §1828(k) and/or 12 C.F.R. Part 359 (a
“Regulatory Limitation”): (i) CFBank shall pay the maximum amount that may be
paid under the Regulatory Limitation; and (ii) shall use commercially reasonable
efforts to obtain the consent of the appropriate agency or body to pay any
amounts that cannot be paid due to the application of the Regulatory
Limitation. 

14. This Agreement and the payments hereunder are intended to be exempt, to the
greatest extent possible, from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409”) and to the extent not exempt,
to comply with the requirements of Section 409A, and the terms of this Agreement
shall be construed and administered to give full effect to this intent.







 

 

--------------------------------------------------------------------------------

 

Signed as of this 19th day of June, 2020.

﻿

/s/ Ivory Brown                                          /s/ John W.
Helmsdoerfer

Witness                                                        John W.
Helmsdoerfer

﻿

﻿

CFBank

﻿

﻿

/s/ John Helmsdoerfer                                 By: /s/ Ivory Brown

Witness

                                                                    Its: SVP
Human Resources

﻿

﻿

Central Federal Corporation

﻿

﻿

/s/ Ivory Brown                                           By: /s/ Timothy O’Dell

Witness

                                                                    Its: President
and CEO

﻿

﻿

﻿

﻿

﻿

﻿



 

 

--------------------------------------------------------------------------------